ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-363, concluding that DANIEL B. ZONIES of VOORHEES, who was admitted to the bar of this State in 1970, should be reprimanded for violating RPC 1.4(b) (failure to keep a client reasonably informed about the status of a matter and to *107promptly comply with reasonable requests for information), and good cause appearing;
It is ORDERED that DANIEL B. ZONIES is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.